                                       IN THE
                            UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
V.                                                   )
                                                     )       Case No. 3:18CR000025-002
                                                     )
MICHAEL PAUL MISELIS,                                )
    Defendant                                        )
                                                     )

                                   Motion for Release Pending Appeal

       COMES NOW, the defendant, Michael Paul Miselis (hereinafter, 'Mr. Miselis' or 'defendant

Miselis'), by counsel, and respectfully requests that the Court grant Mr. Miselis bail pending his appeal of

the constitutionality of the federal Anti-Riot Act set forth in 18 U.S.C. §2101.

      On October 10, 2018, Mr. Miselis and three other defendants were indicted and charged with

conspiracy to commit an offense against the United States, to wit, travelling in interstate commerce

with the intent to riot, 18 U.S.C. §2101, in violation of 18 U.S.C. §371 (Count One), and a substantive

violation of 18 U.S.C. §2101 (Count Two).

      On February 5, 2019, Mr. Miselis joined defendant Benjamin Daley in a motion to dismiss the

indictment for the reason that the statute under which he was being prosecuted, the federal Riot-Act,

18 U.S.C. §2101, is unconstitutional. On April 22, 2019, the Court held a hearing on the motion and heard

arguments of counsel. On May 3, 2019, Mr. Miselis entered a guilty plea pursuant to a plea agreement to

Count One of the Indictment, and reserved the right to appeal the decision of the district court as the

constitutionality of 18 U.S.C. §2101. On May 2, 2019, the Court issued a memorandum opinion setting

forth its reasons for denying the motion.

              Miselis is scheduled for sentencing on July 19, 2019. Miselis intends to file a notice of

appeal immediately after being sentenced.

                                                Factual Background
      Case
      As    3:18-cr-00025-NKM-JCH
         detailed                       Document
                  in the Sentencing Memorandum filed147
                                                     hereinFiled 07/18/19
                                                            as well           Page
                                                                    as set forth      1 Presentence
                                                                                 in the of 3 Pageid#: 1018
    Investigative Report (PSIR), Mr. Miselis is a life-long resident of the State of California, in the Stockton

    area. Until the instant case, Mr. Miselis has never been accused of committing a crime. At the time of his

    arrest, Mr. Miselis was a Ph.D. candidate in the Aerospace Engineering Program at U.C.L.A. Mr. Miselis

    was also employed with Northup Grumman as a Modeling and Simulation Analyst. Mr. Miselis intends to

    complete his Ph.D. program upon release from confinement. Mr. Miselis’s mother, Judy Miselis, of

    Stockton, California, will be present at the sentencing hearing on July 19, 2019. Mr. Miselis’s father, Dr.

    Kenneth Miselis, owns Heritage, Eye, Skin, and Laser Center in Stockton, California. Dr. and Mrs.

    Miselis intend to allow defendant Miselis to live with them after he is released from custody. Mr. Miselis

    is assured a fixed and stable residence, in addition to his continuing graduate studies.

                                                  Statutory Requirements

          Pursuant to the requirements of 18 U.S.C. §3143, the defendant maintains that under these

    circumstances he is not a flight risk and does not pose a danger to the safety of any person or the

    community if released pending an appellate decision. The anticipated appeal will be narrowly focused on

    the constitutionality of the statute under which Mr. Miselis stands convicted. The appeal is not for the

    purposes of delay and raises a substantial question of law that, if successful, will result in a reversal of the

    conviction. Importantly, Mr. Miselis need not show a likelihood of success on appeal, United States v.

    Garcia, 340 F.3d 1013, 1020, n. 5 (9th Cir. 2003), but only that the appeal presents an issue that could be

    decided either way. United States v. Steinhorn, 927 F.2d 195, 196 (4th Cir. 1991). It is noteworthy that

    the so-called “Chicago 7” case originating in 1968, to the cases arising from the 2016 presidential

    inauguration in Washington, D.C., to the prosecution of the RAM defendants in the Central District of

    California in 2019, it is difficult to identify a defendant who was convicted under 18 U.S.C. §2101, or

    whose conviction under that statute was affirmed on appellate review.1 Last month a district court in the

    Central District of California considered the identical constitutional issue that Mr. Miselis intends to raise

    on appeal and concluded, on June 3, 2019, that 18 U.S.C. §2101 is facially unconstitutionality. The

    California district court in these cases accordingly issued an Order dismissing the indictments against the


1
           Case 3:18-cr-00025-NKM-JCH Document 147 Filed 07/18/19 Page 2 of 3 Pageid#: 1019
    Albeit only a few of these case dispositions were the result of challenges to the constitutionality of the statute.
several defendants prosecuted thereunder. (United States v. Rundo, Case No. 2:18-cr-00759 (C.D. Cal.,

June 3, 2019). That decision is now under appellate review and clearly constitutes a substantial question of

law.



         Respectfully Submitted,

                                                             MICHAEL PAUL MISELIS

                                                              S/\Warren (Gene) Cox
                                                       By:                             _
                                                              Of Counsel


         Warren "Gene" Cox, VA Bar #33712
         genecox@coxfedl aw.com
         308 Spotswood Avenue
         Elkton, VA 22827
         (540) 742-5385 phone (540)
         779-0609 fax




                I hereby certify that on this 18th day of July, I electronically filed the foregoing
         with the Clerk of Court using the CM/ECF system that will send notification of such filing to
         all counsel of record.



                                                                             S/Warren (Gene) Cox

                                                                             Warren “Gene” Cox
                                                                             VA BAR #33712
                                                                             genecox@coxfedlaw.com
                                                                             308 W. Spotswood Ave.
                                                                             Elkton, VA 22827
                                                                             (540) 742-5385 (phone)
                                                                             (540) 779-0609 (fax)




       Case 3:18-cr-00025-NKM-JCH Document 147 Filed 07/18/19 Page 3 of 3 Pageid#: 1020
